Voto concurrente emitido por el
Juez Asociado Señor Her-nández Denton.
No podemos suscribir en su totalidad la opinión que hoy emite el Tribunal. Aunque estamos de acuerdo con las partes I, III y V de la ponencia mayoritaria, entendemos que la con-troversia sobre la posible negligencia de la Autoridad de Energía Eléctrica (en adelante Autoridad) no fue adecuada-mente considerada en la parte II de la opinión. Por otro lado, nos preocupan los pronunciamientos de la parte IV que, me-diante obiter dictum, imparten su aprobación a unas conclu-siones erróneas del tribunal de instancia.
I
Con relación a la cuestión de negligencia de la Autoridad, según surge de los autos, esta dependencia gubernamental solicitó la paralización del pago del cheque emitido a John Grazel, Inc. catorce (14) días después de haber recibido notificación escrita de que el tomador no había recibido el che-que. Apoyándose en las determinaciones de hecho del tribunal a quo relativas al gran volumen de cheques que genera la Autoridad, y a la existencia de suficientes controles internos en su procesamiento, la mayoría resuelve que la Autoridad no incurrió en negligencia. Sin embargo, esas determina-ciones de instancia son perfectamente compatibles con la afirmación de los demandados de que la Autoridad no fue diligente al demorarse demasiado en ordenarle al Citibank suspender el pago del cheque en cuestión. No obstante, co-rrespondía a los recurrentes demostrar que la Autoridad pudo frustrar el fraude al notificar oportunamente al banco de la irregularidad para evitar su pago.
Ni en los autos ni en el expediente de este caso hay prueba de que con una notificación más rápida de la orden de suspensión de pago se hubiese podido prevenir la pérdida. *858Por el contrario, de los hechos estipulados se desprende que el 28 de marzo de 1983 el Citibank le transfirió los fondos del cheque en cuestión al Banco de San Juan y éste, a su vez, a Las Américas Trust Co. (L.A.T.Co.). La notificación escrita de John Grazel, Inc. se recibió en la Autoridad el 29 de marzo de 1983. Por otro lado, L.A.T.Co. puso a disposición del depositante los fondos el 30 de marzo de 1983.
Aunque los principales retiros del depositante no se efec-tuaron hasta el 31 de marzo y 4 de abril de 1983, el récord está huérfano de prueba sobre las medidas que L.A.T.Co. pudo haber tomado de haber sido notificado por el Citibank entre el 30 de marzo y el 4 de abril de 1983, que no honraría el pago del cheque. Tampoco hay evidencia que sostenga que el Citibank estaba facultado a negarse a honrarle a L.A.T.Co. el cheque en cuestión, luego de haberle transfe-rido los fondos a través de la Cámara de Compensación.
En conclusión, L.A.T.Co. no demostró que la pérdida se hubiese evitado si la Autoridad hubiese actuado con mayor premura.
II
Finalmente, los pronunciamientos de la parte IV de la opinión mayoritaria no son esenciales en la adjudicación de esta controversia, porque la responsabilidad de L.A.T.Co. emana del hecho de haber estampado su endoso al cheque como paso previo a ponerlo al cobro en la Cámara de Com-pensación.
Nos preocupa que al citarse con aprobación las determi-naciones de hecho del foro de instancia se pueda entender que los bancos tienen la obligación de verificar la firma de los endosantes de los cheques que reciben antes de tramitar su cobro. No hay disposición de ley alguna que obligue a estas instituciones a seguir este procedimiento.
Al recibir cheques para acreditarlos en las cuentas co-rrespondientes, los bancos actúan como agentes del deposi-*859tante para el cobro de los mismos a través de la Cámara de Compensación. Por esta razón, los bancos no están obligados a brindar disponibilidad inmediata a los fondos ingresados en cuentas de depósito de cheques. No creemos que en este caso L.A.T.Co. se haya apartado de la práctica y de la cos-tumbre bancaria.
Por estos motivos, aunque concurrimos con la opinión mayoritaria de que procede la confirmación de la sentencia recurrida, no endosamos los pronunciamientos en las partes II y IV referentes a los controles internos de la Autoridad y a las responsabilidades del primer banco en la cadena de ve-rificar la firma de los endosantes. L.A.T.Co. es responsable únicamente porque el endoso “P.E.G.” es una garantía ex-presa de que el cheque es válido, y por eso responde al Royal Bank.